IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00018-CR

CALEB FLETCHER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D39599-CR


                           MEMORANDUM OPINION


       In one issue, appellant, Caleb Fletcher, challenges the sufficiency of the evidence

supporting his conviction for possession of a controlled substance, methamphetamine, in

an amount more than four grams but less than two hundred grams with intent to deliver.

See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d). Because we conclude that the

evidence is sufficient to support Fletcher’s conviction, we affirm.

                               Sufficiency of the Evidence
        On appeal, Fletcher concedes that the evidence is legally sufficient to show that he

was in possession of methamphetamine. Instead, Fletcher argues that his conviction is

not supported by sufficient evidence because he mistakenly believed that the pills that

were found in a motel room he occupied were methamphetamine, as opposed to ecstasy.

Thus, Fletcher asserts that he did not “knowingly” possess a controlled substance.

STANDARD OF REVIEW

        The Court of Criminal Appeals has expressed our standard of review of sufficiency

issues as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L.Ed.2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
        443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
        S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
Fletcher v. State                                                                           Page 2
        evidence are equally probative, and circumstantial evidence alone may be
        sufficient to uphold a conviction so long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State’s burden of proof
        or unnecessarily restrict the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        A person commits the offense of possession of a controlled substance with intent

to deliver if he knowingly possesses a controlled substance, such as methamphetamine,

in an amount between four and 200 grams with intent to deliver. See TEX. HEALTH &

SAFETY CODE ANN. § 481.112(d); see also Erskine v. State, 191 S.W.3d 374, 379 (Tex. App.—

Waco 2006, no pet.) (citing Nhem v. State, 129 S.W.3d 696, 699 (Tex. App.—Houston [1st

Dist.] 2004, no pet.)). Under the Texas Penal Code, “[p]ossession” is defined as “actual,

care, custody, or management.” TEX. PENAL CODE ANN. § 1.07(a)(39). Thus, to prove

unlawful possession of a controlled substance, the State must establish that the accused

(1) exercised care, control, or management over the contraband, and (2) knew the

substance was contraband. Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005),
Fletcher v. State                                                                        Page 3
overruled on other grounds by Robinson v. State, 466 S.W.3d 166, 173, & n.32 (Tex. Crim. App.

2015); Moreno v. State, 195 S.W.3d 321, 325 (Tex. App.—Houston [14th Dist.] 2006, pet.

ref’d). Possession may be proven by direct or circumstantial evidence, but the evidence

must show that the accused’s connection with the substance was more than fortuitous.

Poindexter, 153 S.W.3d at 405-06; see Blackman v. State, 350 S.W.3d 588, 594 (Tex. Crim.

App. 2011). Fletcher does not challenge the intent-to-deliver element on appeal.

        When the accused is not in exclusive possession of the place where the contraband

is found, the State must show additional facts and circumstances that affirmatively link

the accused to the contraband. See Poindexter, 153 S.W.3d at 406; see also Olivarez v. State,

171 S.W.3d 283, 291 (Tex. App.—Houston [14th Dist.] 2005, no pet.). An affirmative link

generates a reasonable inference that the accused knew of the contraband’s existence and

exercised control over it. Olivarez, 171 S.W.3d at 291.

        Texas courts have identified the following factors that may affirmatively link the

accused to a controlled substance:

        (1) The defendant’s presence when a search is conducted; (2) whether the
        contraband was in plain view; (3) the defendant’s proximity to and the
        accessibility of the narcotic; (4) whether the defendant was under the
        influence of narcotics when arrested; (5) whether the defendant possessed
        other contraband or narcotics when arrested; (6) whether the defendant
        made incriminating statements when arrested; (7) whether the defendant
        attempted to flee; (8) whether the defendant made furtive gestures; (9)
        whether there was an odor of contraband; (10) whether other contraband
        or drug paraphernalia were present; (11) whether the defendant owned or
        had the right to possess the place where the drugs were found; (12) whether
        the place where the drugs were found was enclosed; (13) whether the


Fletcher v. State                                                                      Page 4
        defendant was found with a large amount of cash; and (14) whether the
        conduct of the defendant indicated a consciousness of guilt.

Tate v. State, 500 S.W.3d 410, 414 (Tex. Crim. App. 2016) (quoting Evans v. State, 202 S.W.3d

158, 162 n.12 (Tex. Crim. App. 2006)). Texas courts have further recognized that this is a

nonexclusive list of factors that may be sufficient, either individually or in combination,

to establish a defendant’s possession of a controlled substance. Evans, 202 S.W.3d at 162

n.12. “It is . . . not the number of links that is dispositive, but rather the logical force of all

of the evidence, direct and circumstantial.” Id. at 162. The ultimate inquiry remains that

set forth in Jackson: “Based on the combined and cumulative force of the evidence and

any reasonable inferences therefrom, was a jury rationally justified in finding guilt

beyond a reasonable doubt?” Tate, 500 S.W.3d at 414 (citing Jackson, 443 U.S. at 318-19).

DISCUSSION

        On July 8, 2019, Officer Jacob Palos of the Corsicana Police Department observed

a drug sale while conducting surveillance outside of a Traveler’s Inn motel in an area

known for drug trafficking. He observed an exchange between a male, later identified as

Matthew Elmore, and a female, later identified as Tyqutari Lewis, outside one of the

motel rooms. Officer Palos testified that, based on his training and experience, this

interaction was an exchange of money for drugs. After Elmore departed, Officer Palos

initiated a traffic stop of Elmore’s vehicle. Officer Palos found cocaine in Elmore’s

underwear, as well as a bag of marihuana inside the vehicle. Based on statements made



Fletcher v. State                                                                           Page 5
by Elmore that he had purchased drugs from Lewis’s motel room before, as well as

observations of the drug exchange at the motel, Officer Palos obtained a warrant to search

the motel room from which Lewis emerged.

         When Officer Palos and three other Corsicana Police officers executed the search

warrant on the motel room, they observed Fletcher retreat to a bathroom, which the

officers believe can be indicative of a consciousness of guilt. Fletcher, Lewis, and three

children under the age of six were present in the motel room. Officers also found cell

phones; eleven individually packaged bags of marihuana; loose marihuana debris; one

plastic bag containing 31 pills; two digital scales, one of which that had suspected traces

of cocaine; a partially smoked marihuana cigarette, and a THC oil cartridge. Officers later

learned that Elmore communicated with Fletcher via Snap Chat or text message to buy

drugs.

         Officer Michael Self of the Corsicana Police Department testified that he was

present during the search of the motel room and that he observed Lewis and Fletcher in

the motel room with “a bunch of different colorful pills which I believed to be ecstasy at

that time.” Lewis later testified that the pills found inside the motel room were ecstasy,

otherwise known as “XOs,” and that Fletcher and his friend had brought them to the

motel room two or three days prior to the search. Lewis admitted that she had previously

told police that Fletcher sold cocaine and MDMA when he could. Lindsay Ornelas, a

forensic scientist for the Texas Department of Public Safety, tested 23 of the pills found in


Fletcher v. State                                                                      Page 6
the motel room and concluded that they weighed 4.31 grams, plus or minus 0.03 grams.

Furthermore, Ornelas’s lab report was admitted into evidence showing that the 23 pills

were methamphetamine, not ecstasy or MDMA. 1

        Officers also searched Fletcher’s cell phone for narcotics transactions pursuant to

the search warrant. Officer Jarrett Girard of the Corsicana Police Department discovered

numerous text messages detailing Fletcher’s sale of “green,” “white,” and “XOs.” Officer

Girard also noted that, in the drug trade, “XOs” are ecstasy.

        The foregoing evidence touches on many of the Evans links. See Evans, 202 S.W.3d

at 162 n.12; see also Tate, 500 S.W.3d at 414. Based on the logical force of all of the evidence,

both direct and circumstantial, we cannot say that Fletcher’s connection to the drugs

found inside the motel room, including the methamphetamine pills, was merely

fortuitous. See Tate, 500 S.W.3d at 414; Evans, 202 S.W.3d at 162; Poindexter, 153 S.W.3d at

405-06. The evidence adduced at trial establishes Fletcher’s ongoing involvement with

drugs and links him to the methamphetamine pills. See Evans, 202 S.W.3d at 162;

Poindexter, 153 S.W.3d at 405; see also Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App.

1995). Accordingly, viewing the evidence in the light most favorable to the jury’s verdict,

we cannot conclude that the evidence is insufficient to support appellant’s conviction.




        1Ecstasy, otherwise known as 3-4 methylenedioxy methamphetamine, and methamphetamine are
both controlled substances under the Texas Health and Safety Code. See TEX. HEALTH & SAFETY CODE ANN.
§§ 481.102(6), 481.103(a)(1).

Fletcher v. State                                                                             Page 7
See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d); see also Zuniga, 551 S.W.3d at 732-33;

Erskine, 191 S.W.3d at 379; Nhem, 129 S.W.3d at 699.

        And with respect to Fletcher’s contention on appeal that the evidence is

insufficient as to the knowing element based on his mistaken belief that the pills were

ecstasy, rather than methamphetamine, we note that the Texas Penal Code only requires

Fletcher to have knowledge that he possessed a controlled substance, not that he knew

the actual drug he possessed. See Carter v. State, 575 S.W.3d 892, 899 (Tex. App.—

Amarillo 2019), aff’d, 620 S.W.3d 147 (Tex. Crim. App. 2021) (noting that to show mens rea,

“[t]he prosecutor may show ‘the defendant’ 1) knew ‘he possessed a substance listed on

the schedules, even if he did not know which substance it was’ or 2) knew ‘the identity

of the substance he possessed.” (quoting McFadden v. United States, 576 U.S. 186, 192, 135

S. Ct. 2298, 2304, 192 L. Ed. 2d 260 (2015))); Blackman, 350 S.W.3d at 594; Poindexter, 153

S.W.3d at 405; Moreno, 195 S.W.3d at 325; see also Rand v. State, No. 14-16-00409-CR, 2017

Tex. App. LEXIS 9014, at *24 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (mem. op.,

not    designated   for   publication)   (“Although    none   of the   messages    contain

methamphetamine, the Texas Penal Code only requires appellant to have knowledge that

he possessed a controlled substance, not that he knew the drug he possessed was actually

methamphetamine.” (citing TEX. HEALTH & SAFETY CODE ANN. § 481.112)). We therefore

overrule Fletcher’s sole issue on appeal.

                                         Conclusion


Fletcher v. State                                                                    Page 8
        We affirm the judgment of the trial court.




                                          MATT JOHNSON
                                          Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed October 12, 2022
Do not publish
[CRPM]




Fletcher v. State                                        Page 9